NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RIDWAN DJUNARDI WIDJAJA,                         No.   13-72063

                Petitioner,                      Agency No. A096-360-112

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Ridwan Djunardi Widjaja, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

grant the petition and remand.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We grant the respondent’s unopposed motion for judicial notice.

      Because the BIA did not have the benefit of our intervening opinion in Salim

v. Lynch, 831 F.3d 1133 (9th Cir. 2016) when rendering its decision in this case,

we grant the petition and remand to allow the agency to address the application of

Salim, if any, to Widjaja’s motion to reopen.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                   13-72063